                                                                      Case 2:16-cv-00691-MMD-EJY Document 128 Filed 05/12/20 Page 1 of 2




                                                             1   DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                             2   HOLLY E. WALKER, ESQ.
                                                                 Nevada Bar No. 14295
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                             6   Email: holly.walker@akerman.com
                                                             7   Attorneys for Bank of America, N.A.
                                                             8                                    UNITED STATES DISTRICT COURT
                                                             9                                          DISTRICT OF NEVADA
                                                            10   BANK OF AMERICA, N.A.,                                Case No.: 2:16-cv-00691-MMD-EJY
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                            Plaintiff,
                      LAS VEGAS, NEVADA 89134




                                                            12   v.
AKERMAN LLP




                                                                                                                       STIPULATION AND ORDER
                                                            13   SPANISH       BAY        HOMEOWNERS                   TO STAY LITIGATION FOR
                                                                 ASSOCIATION; NEVADA ASSOCIATION                       AN ADDITIONAL 90 DAYS
                                                            14   SERVICES, INC.; SFR INVESTMENTS POOL
                                                                 1, LLC,
                                                            15
                                                                                          Defendants.
                                                            16

                                                            17   SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                                 limited liability company,
                                                            18
                                                                                          Counterclaimant,
                                                            19
                                                                 v.
                                                            20
                                                                 BANK OF AMERICA, N.A., BANK OF
                                                            21   AMERICA, N.A., SUCCESSOR BY MERGER
                                                                 TO BAC HOME LOANS SERVICING, LP FKA
                                                            22   COUNTRYWIDE         HOME      LOANS
                                                                 SERVICING, LP; and JAMES CARLSON, an
                                                            23   individual,

                                                            24                             Counterdefendants.

                                                            25

                                                            26                Bank of America, N.A. (BANA) and SFR Investments Pool 1, LLC (SFR) have reached a

                                                            27   settlement in principle and the settlement agreement has been executed by the parties.

                                                            28   ///

                                                                                                                   1
                                                                 53072237;1
                                                                      Case 2:16-cv-00691-MMD-EJY Document 128 Filed 05/12/20 Page 2 of 2




                                                             1                The court previously stayed the proceedings between BANA and SFR, giving them until

                                                             2   May 11, 2020 to file dismissal documents. (See ECF No. 122, March 2, 2020 minute entry.) The

                                                             3   court granted BANA summary judgment on its quiet title/declaratory relief claim against Spanish

                                                             4   Bay Homeowners Association (the HOA) and Nevada Association Services, Inc. (NAS) on March 4,

                                                             5   2020. (See ECF No. 123, March 4, 2020 minute entry.) The court granted summary judgment to the

                                                             6   HOA and NAS on BANA's other claims. The clerk entered judgment in the HOA and NAS's favor

                                                             7   on the same day. (ECF No. 124.)

                                                             8                Only BANA and SFR's claims remain. BANA and SFR need additional time to fulfill a
                                                             9   condition precedent to settlement and stipulate to stay litigation for an additional 91 days1 to finalize
                                                            10   settlement.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   DATED: May 11, 2020.                                    DATED: May 11, 2020.
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                                 AKERMAN LLP                                             KIM GILBERT EBRON
                                                            13

                                                            14    /s/ Holly E. Walker                                     /s/ Diana S. Ebron
                                                                 DARREN T. BRENNER, ESQ.                                 DIANA S. EBRON, ESQ.
                                                            15   Nevada Bar No. 8386                                     Nevada Bar No. 10580
                                                                 HOLLY E. WALKER, ESQ.                                   JACQUELINE A. GILBERT, ESQ.
                                                            16   Nevada Bar No. 14295                                    Nevada Bar No. 10593
                                                                 1635 Village Center Circle, Suite 200                   JASON G. MARTINEZ, ESQ.
                                                            17                                                           Nevada Bar No. 13375
                                                                 Las Vegas, Nevada 89134
                                                                                                                         7625 Dean Martin Drive, Suite 110
                                                            18                                                           Las Vegas, NV 89139
                                                                 Attorneys for Bank of America, N.A.
                                                            19
                                                                                                                         Attorneys for SFR Investments Pool 1, LLC
                                                            20

                                                            21

                                                            22                IT IS SO ORDERED that litigation is stayed for 91 additional days, until Monday,

                                                            23                                                              August 10
                                                                 August 10, 2020, and a telephonic status check is set for _______________________, 2020 at
                                                                 9:30        ___
                                                            24   _______ am/pm.

                                                            25

                                                            26                                                  UNITED STATES DISTRICT JUDGE
                                                                                                                Case No.: 2:16-cv-00691-MMD-EJY
                                                            27

                                                            28                                                         May 12, 2020
                                                                                                                 DATE: ____________________
                                                                 1
                                                                     90 days falls on Sunday, August 9, 2020.
                                                                                                                     2
                                                                 53072237;1
